DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended specifications set corrects the issues noted by the previous office action (10-26-2020). All of the previous objections to the specifications have been withdrawn.
	
Applicant's arguments filed 2-22-2021 have been fully considered but they are not persuasive.
Applicant argues…
Watabe discloses a method for producing a high-density ceramic molded article using a methyl cellulose composition fine cellulose powder (Sample B), wherein the methyl cellulose has a binding ratio of 0% in the methyl cellulose composition fine cellulose powder
Applicant further argues that none of the other applied references make up for the deficiency of Watabe. 
	
This is not found to be persuasive because…
Currently, the applicant has picked a single example of Watabe. However, Watabe discloses far more than the single example. It should be noted that the applicant lists in ([0019]) of their specifications specific examples of a water-soluble polymers. Highlighting, ([0054]) of applicant’s specifications state that the cellulose forms a complex. Watabe discloses on ([0012]) that natural water-soluble high molecular weight In re Susi, 169 USPQ 423)  Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67).Additionally, the case law for substantially identical process and structure may be applied. Consequently, citing the case law for substantially identical process and structure, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products in re Best, 195 USPQ 430, 433 (CCPA 1977).
This is unpersuasive because as explained above there was not found to be deficiency in Watabe.                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A.) Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadayoshi Watabe (JPH-0,733,534A, hereinafter Watabe)Regarding claim 1, 	
A method for producing a ceramic green body molded article, comprising: 
raw material blending by kneading 100 parts by mass of a ceramic raw material 
with 0.1 to 20 parts by mass of a cellulose complex comprising cellulose and a water-soluble polymer 
to obtain a kneaded product; and 
molding the kneaded product, 
wherein a binding ratio of the water-soluble polymer in the cellulose complex is 50% by mass or more.
Watabe teaches the following:
& b.) ([0005]) teaches that according to the present invention, fine cellulose having an average particle size of 8 microns or less and 20% or less of particles having a diameter of 10 microns or more is added to the ceramic raw material powder in an amount of 0.1 to 20 per 100 parts by weight of the ceramic raw material powder.
([0011]) teaches that a molding aid as used in the present invention refers to an additive having an effect of improving shape retention, fluidity improvement, 
& d.) ([0005]) teaches that, method for producing a high-density ceramic molded body, which comprises adding parts by weight and kneading and molding.
(Claim 2) teaches that the fine cellulose is a complex with one or more molding aids selected from water-soluble polysaccharides and / or derivatives thereof, water-soluble cellulose derivatives, waxes and surfactants. ([0012]) that natural water-soluble high molecular weight polysaccharides such as pullulan, starch and xanthan and their derivatives, water-soluble cellulose derivatives such as carboxymethyl cellulose, hydroxypropyl cellulose, methyl cellulose and ethyl cellulose, waxes and surfactants. The effect of the present invention is further improved by adding one or more of them after compounding them in advance. Noting ([0011]) notes further types of surfactants such as xanthan gum, carrageenan, guar gum, gatti gum, arabic gum, and locust bean. As such, Watabe discloses using both a cellulose and a water-soluble polymer together, as an example methyl cellulose and a surfactant such as arabic gum. Highlighting, that the water soluble-polymer found in the cellulose complex of Watabe would have the same properties of the applicant, such as the binding ratio, when processed in the same fashion (for measuring a binding ratio), i.e., those described in ([0054]) of the applicant’s specifications. Noting, that the case law for substantially identical process and structure may be applied. Consequently, citing the case law for substantially identical process and structure, it has been held that where the n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, 	
Wherein the cellulose complex comprises 30 to 99% by mass of the cellulose and 1 to 70% by mass of the water-soluble polymer.
Watabe teaches the following:
([0022]) teaches Example 2, wherein the process for making cellulose is described, wherein the cellulose cake-like product, this is assumed to be cellulose, has a water content of 60 % and cellulose content of 40 %. This is was further processed with a second cellulose (methylcellulose) solution treatment. After spray-drying to result in cellulose has a water content of 10 %. Noting, that a finely divided cellulose powder was obtained. ([0011]) teaches that a molding aid as used in the present invention refers to an additive having an effect of improving shape retention, fluidity improvement.

Regarding claim 4, 	
Wherein the cellulose complex satisfies the following requirement:
When viscosities of a water dispersion containing 1.0% by mass of the cellulose complex is measured at 25 °C and 60 °C, a viscosity ratio therebetween (the viscosity at 60 “C / the viscosity at 25”C) is 0.70 or more.
Watabe teaches the following:
The limitation regarding the composition of the cellulose complex were addressed above in claim 1. Wherein the composition and its constituents was addressed. As such, it is understood that a property such as the viscosities for at the temperatures indicate would be in-built, to a cellulose complex that is the same. Consequently, the case law for substantially identical process and structure may be applied, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products, in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5,
Wherein the water-soluble polymer comprised in the cellulose complex is a polysaccharide,
Watabe teaches the following:
([0012]) teaches that among molding aids, natural water-soluble high molecular weight polysaccharides such as pullulan, starch and xanthan and their derivatives, water-soluble cellulose derivatives such as carboxymethyl cellulose, hydroxypropyl cellulose, methyl cellulose and ethyl cellulose, waxes and surfactants may be implemented. It should be noted that polysaccharides are also known as polycarbohydrates.
B.) Claim(s) 6-10, are rejected under 35 U.S.C. 103 as being unpatentable over Watabe, in view of Becker et al. (Debinding Processes, 2006, hereinafter Becker) and in further view of Wikipedia's Article on Sintering (Sintering, 2015, hereinafter WAOS) Regarding claim 6,
Regarding claim 6, 	
A method for producing a ceramic molded article, comprising: 
raw material blending by kneading 100 parts by mass of a ceramic raw material 
with 0.1 to 20 parts by mass of a cellulose complex comprising cellulose and a water-soluble polymer 
to obtain a kneaded product; 
molding the kneaded product to obtain a ceramic green body molded article; and 
subjecting the ceramic green body molded article to drying and preliminary calcination, 
followed by further calcination to obtain a ceramic molded article, 
wherein a binding ratio of the water-soluble polymer in the cellulose complex is 50% by mass or more.
Watabe teaches the following:
& b.) ([0005]) teaches that according to the present invention, fine cellulose having an average particle size of 8 microns or less and 20% or less of particles having a diameter of 10 microns or more is added to the ceramic raw material powder in an amount of 0.1 to 20 per 100 parts by weight of the ceramic raw material powder.
([0011]) teaches that a molding aid as used in the present invention refers to an additive having an effect of improving shape retention, fluidity improvement, extrude-ability improvement, pore addition, and the like, and a surfactant, a water-soluble polymer or the like can be used,
& d.) ([0005]) teaches that, method for producing a high-density ceramic molded body, which comprises adding parts by weight and kneading and molding.
([0012]) that natural water-soluble high molecular weight polysaccharides such as pullulan, starch and xanthan and their derivatives, water-soluble cellulose derivatives such as carboxymethyl cellulose, hydroxypropyl cellulose, methyl cellulose and ethyl cellulose, waxes and surfactants. The effect of the present invention is further improved by adding one or more of them after compounding them in advance. Noting ([0011]) notes further types of surfactants such as xanthan gum, carrageenan, guar gum, gatti gum, arabic gum, and locust bean. As n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, Watabe is silent on the following limitation(s):
(e) & (f)

Regarding Claim 6, in analogous art for the production of ceramic article that utilize a cellulose and polysaccharides, Becker suggests details regarding the processing of the ceramic article, and in this regard Becker teaches the following:
(Pg. 2, Last ¶) teaches before sintering ceramic green bodies the debinding process of organic additives must be performed. The temperatures for these processes vary between 150°C and 600 °C. Organic polymers have to be removed completely from the green body, since carbon delays can influence the sinter process and the qualities of the final product negatively
 	Becker further suggests that the benefit of implementing a debinding stage in the heat treatment of ceramics is it provides a means for completely removing organics from the green body ceramic. Wherein residual carbon form the polymers can influence the sinter process and the qualities of the final product negatively, (Pg. 2, Last ¶) 	It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 6, Watabe/Becker are silent on the following limitation(s):
(f)
Regarding Claim 6, in analogous art for the production of ceramic articles, WAOS suggests details regarding the processing of ceramic articles, and in this regard WAOS teaches the following:
(General Sintering) teaches sintering is considered effective when the process reduces porosity and enhances properties such as strength, electrical conductivity, translucency and thermal conductivity; yet, in other cases, it may be useful to increase its strength but keep its gas absorbency constant as in filters or catalysts
 	WAOS further suggests that the benefit of implementing a sintering step in the heat treatment of green body ceramic articles it provides a means for controlling 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a ceramic molded body which has improved shape retention and dimensional stability that implements a ceramic raw material powder with fine cellulose and an additive such as molding aid of Watabe/Becker, by implementing a sintering step in the heat treatment of a green body ceramic article, as taught by Sintering. Highlighting, implementation of a sintering step in the heat treatment of a green body ceramic article allows for controlling the porosity and enhancing properties such as strength, electrical conductivity, translucency and thermal conductivity.
Regarding claim 7,
Wherein the cellulose complex comprises 30 to 99% by mass of the cellulose and 1 to 70% by mass of the water-soluble polymer.
Watabe teaches the following:
([0023]) teaches Example 2, wherein the process for making cellulose is described, wherein the cellulose cake-like product, this is assumed to be cellulose, has a water content of 60 % and cellulose content of 40 %. This is was further processed with a second cellulose {methylcellulose} solution treatment. After spray-drying to result in cellulose has a water content of 10 %. Noting, that a finely divided cellulose powder was In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Watabe discloses the claimed invention except for the optimal amount of water-soluble polymer added to the cellulose complex. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of water-soluble polymer added to the cellulose complex, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amount of water-soluble polymer added to the cellulose complex for the purpose of tailoring the degree and amount of shape retention, pore addition, and fluidity improvement that the composition experiences, ([0011]).
Regarding claim 9, 	

When viscosities of a water dispersion containing 1.0% by mass of the cellulose complex is measured at 25 °C and 60 °C, a viscosity ratio therebetween (the viscosity at 60 °C / the viscosity at 25 °C) is 0.70 or more.
Watabe teaches the following:
The limitation regarding the composition of the cellulose complex were addressed above in claim 7. Wherein the composition and its constituents was addressed. As such, it is understood that a property such as the viscosities for at the temperatures indicate would be in-built to a cellulose complex that 1s the same. Consequently, the case law for substantially identical process and structure may be applied, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products, in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10,
Wherein the water-soluble polymer comprised in the cellulose complex is a polysaccharide.

(Pg. 3, lines 87-93} teaches that among molding aids, natural water-soluble high molecular weight polysaccharides such as pullulan, starch and xanthan and their derivatives, water-soluble cellulose derivatives such as carboxymethyl cellulose, hydroxypropyl cellulose, methyl cellulose and ethyl cellulose, waxes and surfactants may be implemented. It should be noted that polysaccharides are also known as polycarbohydrates.
                                                                      Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741